Case 1:18-cr-00204-NGG-VMS Document 634 Filed 05/07/19 Page 1 of 1 PageID #: 6582




                         MAY 7,2019 AT 9:30 AM

                   CRIMINAL CAUSE FOR JURY TRIAL

  BEFORE: NICHOLAS G. GARAUFIS,U.S.D.J.
  CR 18-0204
  USA V. RANIERE
  7.5 HOURS IN COURT
  COURT REPORTER: DENISE PARISI



  DEFENDANTS                                        ATTORNEYS
  1. KEITH RANIERE                  MARC AGNIFILO / PAUL DEROHANNESIAN,II
                                    TENY GERAGOS / DANIELLE SMITH



  AUSA'S: MOIRA KIM PENZA / TANYA HAJJAR / MARK LESKO



  JURY TRIAL HELD;JUROR #9 IS EXCUSED FOR FAMILY HARDSHIP AND WILL BE
  REPLACED BY ALTERNATE JUROR #1. THE COURT GIVES IT'S PRELIMINARY JURY
  INSTRUCTIONS; OPENING STATEMENTS; WITNESS SWORN;SYLVIE; TRIAL
  CONTINUES ON MAY 8,2019 AT 9:30 AM.
